Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 23, 26-33 are pending in the current application. As explained in the interview of August 18, 2020, the pending claims of July 22, 2019 which were acted upon by the office were from another application.   
2.	This application claims benefit of 62/689,633 filed 06/25/2018.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Claim Rejections/Objections Withdrawn
4.	Rejections of canceled claims are withdrawn. The rejection of claim 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), for referring to ACFC instead of MCFC is withdrawn based upon the amendments.
Rejection Maintained and New Grounds of Rejection
5.	The rejection of claim(s) 23, 26, 33 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stensrud 9,765,045 is maintained.

	Applicants’ representative’s arguments submitted on January 21, 2021 have been fully considered but are not persuasive.  The rejections were not argued separately. According to the argument the process of making the compound in the specification is not taught in the prior art and the product is expected to be different based upon the different process of making.   An old product does not become patentable because it was made by a new process.   As detailed in the rejection, the product is not distinguishable over the prior art despite the fact that they may be produced by different processes.  The claims are not product by process claims, however MPEP 2113 explains, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).... Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).”
	Regarding the argument of lower b* value, as discussed in the rejection the material produced by Stensrud is expected to be have this property and once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of proof shifts to the applicant.  Stensrud 
	A new ground of rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23, 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 23 recites the first component MCFC “greater than 90%” of a mixture leaving only a maximal amount of 10% of the remaining materials, however the second component is listed as 0.1% to 20%.  It is unclear what is embraced when the second component is above 10% since anything more would eclipse 100%.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 23, 26, 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stensrud 9,765,045.
	Stensrud conducts an esterification process on FDCA to prepare the mono and diesters.  The monoesters is the compound ACFC  The process is summarized in Figure 3.  In the Examples the monomethylester is made when the alcohol is methanol, and is separated along with the FDCA by extraction under heading 3. “Purification of Dimethyl Furan Dicarboxylate” 
To purify the ester, the crude reaction mixture was re-suspended in  ethyl acetate and washed with sodium bicarbonate.  The unreacted FDCA and monoethyl esters were removed by washing.  The ethyl acetate layer was concentrated to give the dimethyl ester.  Similarly, the unreacted FDCA and monoethyl esters were removed by washing and the ethyl acetate layer was concentrated to produce the diethyl ester.  Other cost effective separation and purification techniques may include crystallization.

In a number of the preceding examples the amount of MCFC to the FDCA is specified which is the same as that claimed. Examples 1-6 deal with the methyl ester, the MCFC.   In Example 3 there is 31.6 % MCFC and 6.7% unreacted FDCA. Example 4 29.1:2.4, Example 5 24.92:0.92, Example 6 10.3:0.67.  After extraction this results in mixtures that are roughly 82.5 % MCFC and 18.5% FDCA; 92.3 % MCFC : 7.7% FDCA;  96.4% MCFC : 3.6% FDCA; 93.8% MCFC : 6.2% FDCA. 
According to column 5, “One can control the reaction to drive the esterification toward either the monoesters or diesters, or a certain mixture of mono- and diesters.  For instance, one may select a reaction temperature and pressure that preferentially drives the esterification reaction towards formation of diester molecules.  One can separate the mono-alkyl esters from di-alkyl esters by means of crystallization, distillation, ion exchange resin, or acid-base extraction techniques.”
FDCA is formed by oxidation of 5-hydroxymethylfurfural.  It is known that the process proceeds through FFCA the third component of the instant claims. Partenheimer   Adv. Synth. Catal. 2001, 343, No. 1, 102-111 discusses the intermediacy of this FFCA compound, compound 4, in Figure 1.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such the FDCA/MCFC mixture of Stensrud inherently contains some amount of the compound 4, FFCA.  Less than includes zero, and while the exact amount is in question, however at the low level it is reasonable to believe the Stensrud material contained at least one molecule. “MPEP 2112 “V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ 

8.	Claim(s) 23, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensrud 9,765,045 as applied to claim 23, 26, 33 above, and further in view of NL 6551364A.  As discussed above the material of Stensrud anticipates the instant claims, however the amount of FFCA while present is not known for certain. As suggested by Stensrud, “One can separate the mono-alkyl esters from di-alkyl esters by means of crystallization, distillation, ion exchange resin, or acid-base extraction techniques.”  One such known crystallization is disclosed in NL 6551364A, which on page 17 describes the compound of the instant claim 23, 5-(methoxycarbonyl)furan-2-carboxylic acid:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This translates to: Compound of the formula according to Figure 61. Figure 61 is on the second to last page and is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

oC. 
(Herkristalliseerd uit methanol). 
Analyse: C7H6O5 (170,12).
ber.: C 49,42 H 3,56
gev.: C 49,32 H 3,53”  Translates to:
Colorless crystals with a melting point from 201 to 203oC. (Recrystallized from methanol).
Analysis is in reference to combustion analysis where the ber value is the calculated value and gev is the found value.  This indicates that the compound is very pure, based upon the carbon ratios more than 99.7% pure, meeting the limitations of claim 27.  This material meets the b* value limitations, since for colorless material the b value is 0.  As such if the acid-base extracted compound in Stensrud were too yellow, i.e. too much b value, or contained too much trace impurities, one would simply conduct the known further crystallization to achieve whatever purity of material was desired.
Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625